Title: James Madison to John K. Kane, 10 April 1836
From: Madison, James
To: Kane, John K.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Apl. 10. 36.
                            
                        
                        
                        J. M. thanks Mr. Kane for his friendly communication of the 28th. March. Although in his present condition he
                            cannot enter into an examination of the topics involved in the pamphlet, they suggest their own importance, and will
                            doubtless receive from others the attention they deserve. He begs Mr. Kane to be assured of his respect and good wishes.
                        
                            
                                
                            
                        
                    